DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of claims 56-64 in the reply filed on 06/21/2022 is acknowledged.
Claims 54-56 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/21/2022.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 56-64 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In reference to claim 56:
Claim 56 recites the phrase “the step of…” in lines 3, 4, and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 57-64 are rejected as depending from an indefinite claim.

In reference to claim 57:
The term “hard particles” in claim 57is a relative term which renders the claim indefinite. The term “hard” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 57 recites the limitation "the background" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.

In reference to claim 58:
Claim 58 recites the limitation “preferably above 900 dpi” in line 5. The phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purposes of examination, the phrase “preferably above 900 dpi” is interpreted as optional.

In reference to claim 61:
The term “about in the final shape” in claim 61 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

In reference to claim 64:
Claim 64 recites the limitation “wherein a relief forming material is applied” in lines 2-3. However, it is unclear whether this is the same or a different “relief forming material” as applied in claim 56, line 4. For the purposes of examination, claim 64 is interpreted as a further limitation on the same relief forming material of claim 56.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 63 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 63 recites the limitation “wherein said panel substrate material comprises a flat top surface or a structured top surface.” However, a flat top surface or a structured top surface are the only possible shapes of the panel substrate. As such, claim 63 fails to further limit the claim from which it depends as it merely recites every possible option for the surface. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 56, 58, and 61-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provoost (US20090252925) in view of McGee (US20170151714).

In reference to claim 56:
Provoost discloses a method for manufacturing decorative panels (abstract), wherein the method comprises at least the following steps:
the step of providing a panel substrate material (para 0033);
the step of depositing relief forming material on the panel substrate material with a first deposition device (Fig. 3 leftmost numeral 10);
the step of depositing decor forming material on the panel substrate material with a second deposition device (Fig. 3 rightmost numeral 10);
Provoost does not disclose wherein said first deposition device deposits relief forming material at a low resolution, while said second deposition device deposits decor forming material at a high resolution. However, this is taught by McGee. As applied to the instant application, McGee teaches a method of additive manufacturing a multi-layer three-dimensional object (para 0013). McGee further depositing low resolution internal structure at a high rate and depositing a high resolution shell at a slower speed to obtain faster production of 3D object while ensuring high definition is maintained (para 0033; Fig. 5). It would have been obvious to a person having ordinary skill in the art to combine the method of Provoost with the low resolution internal and high resolution external printing method of McGee in order to obtain a method which allows faster production of 3D object while ensuring high definition is maintained.
Modified Provoost does not explicitly state that the relief forming material is deposited at a resolution below 100 dpi and the décor forming material is deposited at a resolution above 200 dpi. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, McGee teaches utilizing a high resolution external exterior shell and a low resolution interior in order to increase production speed while maintaining high resolution (para 0033). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the resolution of the clear coating material in order to maximize production while maintaining adequate resolution.

In reference to claim 58:
In addition to the discussion of claim 56, above, Provoost further discloses wherein the method comprises the step of depositing a clear coating material on the substrate material which allows for more or less of the formed protrusions to be present in the surface depending on the thickness of the clear coating material (paras 0035, 0046).
Modified Provoost does not disclose wherein said clear coating material is digitally applied with a resolution above 300 dpi, preferably above 900 dpi. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, and as discussed in reference to claim 56, McGee teaches utilizing a high resolution external exterior shell and a low resolution interior in order to increase production speed while maintaining high resolution (para 0033). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to optimize the resolution of the clear coating material in order to maximize production while maintaining adequate resolution.

In reference to claim 61:
In addition to the discussion of claim 56, above, Provoost further discloses wherein said panel substrate material is provided in the final shape, or about in the final shape (Fig. 1).

In reference to claim 62:
In addition to the discussion of claim 56, above, Provoost further discloses wherein said panel substrate material comprises a uniformly colored top surface (para 0020).

In reference to claim 63:
In addition to the discussion of claim 56, above, Provoost further discloses wherein said panel substrate material comprises a flat top surface (para 0033 disclosing “board-shaped substrate” wherein “board-shaped” is interpreted by the examiner as a flat fop surface In view of Figs. 1 and 3).

Claim(s) 57, 59, and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provoost and McGee as applied to claim 56 and 58, above, and further in view of Wiegelmann (US20150030817).

In reference to claim 57:
In addition to the discussion of claim 56, above, modified Provoost does not teach wherein the method further comprises the step of depositing hard particles on the background forming material and/or the step of incorporating hard particles in the background forming material. However, this is taught by Wiegelmann. Wiegelmann teaches a method for producing a panel having a décor and a three dimensional structure (title, abstract). Wiegelmann further teaches applying a protective layer below the structure layers and adding corundum particles to increase the abrasion resistance (para 0047; Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Provoost with the background and particles of Wiegelmann in order to increase abrasion resistance.

In reference to claim 59:
In addition to the discussion of claim 58, above, modified Provoost does not explicitly disclose wherein the method further comprises the step of curing said clear coating material, wherein said curing is controlled digitally. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Wiegelmann teaches a method for producing a panel having a décor and a three dimensional structure (title, abstract). Wiegelmann further teaches using a digitally controlled curing mechanism to cure the layers of applied material (paras 0032, 0035-0037, 0040). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Provoost with the digitally controlled curing of Wiegelmann because all of the claimed elements are known in the prior art and the combination yields predictable results, e.g. the clear layer is formed from known materials using known methods.

In reference to claim 64:
In addition to the discussion of claim 56, above, Provoost further discloses wherein the relief forming material is a polymer (para 0033 disclosing lacquer). Modified Provoost does not teach wherein the relief forming material  is applied which comprises a polymer filled with at least 30 wt % of filler materials. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). As applied to the instant application, Wiegelmann teaches a method for producing a panel having a décor and a three dimensional structure (title, abstract). Wiegelmann further teaches adding corundum particles to increase the abrasion resistance (para 0047; Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add filler to the polymer material, and find an optimum or workable range of the filler, in order to improve abrasion resistance.

Claim(s) 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Provoost, McGee, and Wiegelmann as applied to claim 59, above, and further in view of Miller (US20170120520).
In addition to the discussion of claim 59, above, modified Provoost does not teach wherein said digitally controlled curing comprises applying different pinning and cure settings to said clear coating material. However, this is taught by Miller. Miller teaches a method of dispensing and curing a print material to vary a gloss level in a printed feature (abstract). Miller further teaches that curing parameters, including but not limited to, time delay between printing and curing, intensity of the UV light used for curing, speed of the curing lamp, and distance between the curing lamp and the printed material affect the gloss level achieved (para 0060. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of modified Provoost with the varying parameters of Miller in order to obtain a method which allowed for different levels of gloss in the final printed surface.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742